DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The specification cites to claim numbers.  See Spec. filed Sept. 25, 2019 (“Spec.”) [0090]–[0092], [0093]–[0094].  The scope of the claims may change over the coarse of prosecution.  As such, the specification should be amended to remove mention to particular claim numbers to avoid confusion.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11–17, 26, 28 and 30–44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 recites:
11.  A fluid filtration system for removing particulates and contaminants from a fluid flow, comprising…
a first filter element disposed within the interior of the housing between the intake port and the output port,
wherein the first filter element includes a metal foam comprising a three-dimensional interconnected ultrafine metallic wire network…
wherein the metal foam features a density from about 20 g/cm3 to about 1 mg/cm3;
wherein the interconnected ultrafine metallic wire network comprises a plurality of sub-micron sized pores defined by gaps between the interconnected ultrafine metallic wires…Emphasis added.

Claim 11 fails the written description requirement, because the specification fails to disclose a metal foam having both sub-micron pores and a density ranging from about 20 g/cm3 to about 1 mg/cm3.  While the disclosure says that the metal foam can have a density ranging from ranging from about 20 g/cm3 to about 1 mg/cm3—this is with a metal foam that does has “nanometer to micron sized pores.”  See Spec. filed Sept. 25, 2019 (“Spec.”) [0093], [0094].  The disclosure also provides Example 1, where the foam density is tunable between 12 and 135 mg/cm3.  Id. at [0075].  But this Example does not describe the pore size of the metal foams, while the range of 12 and 135 mg/cm3 is not within the full scope of the claimed range of about 20 g/cm3 to about 1 mg/cm3.  In general, pore size decreases as density increases, all things being equal.  So it is conceivable that the metal foam has micron sized pores at the lower end of the density range, and submicron sized pores at the higher end of the density range.  As such, the disclosure does not inherently teach that the metal foam has both submicron pores and a density ranging from about 20 g/cm3 to about 1 mg/cm3.  See MPEP 2163.05(III) (“With respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure”).  Therefore, this feature lacks written description.
Independent claims 35 and 39 lack written description for the same reason as claim 11.  
Claims 12–17, 26, 28 and 30–34, 36–38 and 40–44 lack written description because they depend from claims 11, 35 or 39.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 33, 37 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 33, 37 and 41 each recite the limitation “the plurality of nanometer to micron scale pores.”  This limitation lacks antecedent basis, because claims 11, 35 and 39, from which claims 33, 37 and 41 depend, each describe “a plurality of sub-micron sized pores.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 12, 15, 26–28, 30–35, 37–39 and 41–44 are rejected under 35 U.S.C. 103 as being unpatentable over Dubrow et al., US 2009/0143227 A1 in view of Lee et al., US 2008/0217807 A1.
Regarding claim 11, Dubrow discloses a filter cartridge 300 for removing particulates and contaminants from fluid.  See Dubrow Fig. 3A, [0095].  The filter cartridge reads on the “fluid filtration system.”
The cartridge 300 comprises a housing 302 (the “filter housing”) defining an interior (the interior of the housing 302).  See Dubrow Fig. 3A, [0095].  The housing 302 has an inlet passage 312 (the “intake port”) and an outlet passage 314 (the “output port”).  Id.  
The cartridge 300 also comprises a filter layer 304 (the “first filter element”) disposed within the interior of the housing 302, between the inlet and outlet passages 312, 314.  See Dubrow Fig. 3A, [0095].  
The filter layer 304 comprises a substrate with a nanofiber mat attached its surface area.  See Dubrow [0076], [0099].  The nanofiber mat reads on the “metal foam.”  The nanofiber mat comprises three-dimensional interconnected ultrafine metallic wire network because it comprises a plurality of nanofibers which can be manufactured from metal.  Id. at [0099], [0147].  The nanofibers are interconnected and bonded because the nanofiber mat is fused or cross-lined at the points where the fibers contact each other.  Id. at [0076].  The term “ultrafine” means wires that are nano or micro-sized.  See Spec. [0048].  The nanofibers are ultrafine, because they have a diameter from 50 to 500 nm.  Id. at [0063].
The nanofiber mat comprises a plurality of submicron pores defined by gaps between the interconnected nanofibers, because the filter media can have an effective pore size of 0.2 µm or less.  See Dubrow [0097].  
The nanofiber mat is configured to capture the particulates and contaminants from fluid after it enters the housing 302 via the inlet passage 312 and prior to the fluid exiting the outlet passage 314, because the nanofiber mat is part of the filter layer 304 which is within the housing 302 between the inlet and outlet passages 312, 314.  See Dubrow Fig. 3A, [0095].

    PNG
    media_image1.png
    890
    706
    media_image1.png
    Greyscale

Dubrow’s filter cartridge 300 differs from the fluid filtration system of claim 11, because it fails to disclose the density of the nanofiber mat (the “metal foam”).  Therefore, it does not provide enough information to teach the nanofiber mat having a density from about 1 mg/cm3 to about 20 g/cm3, as claimed.
But it would have been obvious to use routine experimentation to determine the optimal density of the nanofiber mat.  See MPEP 2144.05(II) (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation).  To support a rejection on the basis that an invention is the result of “routine optimization,” the examiner must make findings of relevant facts and present the underpinning reasoning in sufficient detail.  See MPEP 2144.05(II)(B).  The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range.  Id.  The presence of a known result-effective variable is a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  Id.
In this case, Dubrow teaches that the density of the nanofiber web is a result effective variable, because it affects pore size.  See Dubrow [0076].  The density of the nanofibers can be varied to yield a mat having a desired effective porosity.  Id.  Additionally, Lee discloses a filter having a nanofiber layer that has nano-sized pores and a density of 0.1 to 0.22 g/cm3.  See Lee [0006], [0018].
It would have been obvious to a person of ordinary skill in the art at the time of filing to use routine experimentation to optimize the density of the nanofiber mat in Dubrow.  The density of the nanofiber mat is a result effective variable because it affects pore size.  See Dubrow [0076].  A person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed range of about 1 mg/cm3 to about 20 g/cm3, because Lee teaches that nanofiber layers used in filtration can have a nano-sized pores and density within this range.  See Lee [0006], [0018].  
Regarding claim 35, Dubrow discloses a filter layer 304 which is capable of being disposed in the interior of a housing 302.  See Dubrow Fig. 3A, [0095].  The filter layer 304 reads on the claimed “filter element.”  Note that the limitations describing the structural features of the filter housing fail to patentably distinguish over the prior art, because the filter housing is not a positively recited element of the claimed apparatus.  See MPEP 2115 (a claim is only limited by positively recited elements).
The filter layer 304 comprises a substrate with a nanofiber mat attached its surface area.  See Dubrow [0076], [0099].  The nanofiber mat reads on the “metal foam.” The nanofiber mat comprises three-dimensional interconnected ultrafine metallic wire network because it comprises a plurality of nanofibers which can be manufactured from metal.  Id. at [0099], [0147].  The nanofibers are interconnected and bonded because the nanofiber mat is fused or cross-lined at the points where the fibers contact each other.  Id. at [0076].  The term “ultrafine” means wires that are nano or micro-sized.  See Spec. [0048].  The nanofibers are ultrafine, because they have a diameter from 50 to 500 nm.  Id. at [0063].
 The nanofiber mat comprises a plurality of submicron pores defined by gaps between the interconnected nanofibers, because the filter media can have an effective pore size of 0.2 µm or less.  See Dubrow [0097].  
The nanofiber mat is configured to capture the particulates and contaminants from fluid after it enters the housing 302 via the inlet passage 312 and prior to the fluid exiting the outlet passage 314, because the nanofiber mat is part of the filter layer 304 which is within the housing 302 between the inlet and outlet passages 312, 314.  See Dubrow Fig. 3A, [0095].

    PNG
    media_image1.png
    890
    706
    media_image1.png
    Greyscale

Dubrow’s filter layer 304 differs from the filter element of claim 35, because it fails to disclose the density of the nanofiber mat (the “metal foam”).  Therefore, it does not provide enough information to teach the nanofiber mat having a density from about 1 mg/cm3 to about 20 g/cm3, as claimed.
But it would have been obvious to use routine experimentation to determine the optimal density of the nanofiber mat.  See MPEP 2144.05(II) (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation).  To support a rejection on the basis that an invention is the result of “routine optimization,” the examiner must make findings of relevant facts and present the underpinning reasoning in sufficient detail.  See MPEP 2144.05(II)(B).  The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range.  Id.  The presence of a known result-effective variable is a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  Id.
In this case, Dubrow teaches that the density of the nanofiber web is a result effective variable, because it affects pore size.  See Dubrow [0076].  The density of the nanofibers can be varied to yield a mat having a desired effective porosity.  Id.  Additionally, Lee discloses a filter having a nanofiber layer that has nano-sized pores and a density of 0.1 to 0.22 g/cm3.  See Lee [0006], [0018].
It would have been obvious to a person of ordinary skill in the art at the time of filing to use routine experimentation to optimize the density of the nanofiber mat in Dubrow.  The density of the nanofiber mat is a result effective variable because it affects pore size.  See Dubrow [0076].  A person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed range of about 1 mg/cm3 to about 20 g/cm3, because Lee teaches that nanofiber layers used in filtration can have a nano-sized pores and density within this range.  See Lee [0006], [0018].  
Regarding claim 39, Dubrow discloses a method of using filter cartridge 300 to remove particulates and contaminants from a fluid flow.  See Dubrow Fig. 3A, [0095]. 
The method comprises intaking the fluid flow through an inlet passage 312 (the “intake port”) of a housing 302 (the “filter housing), filtering the particulates and contaminants from the fluid flow through a filter layer 304 (the “filter element”), and outputting the filtered fluid flow via an outlet passage 314 (the “output port”) of the housing 302.  See Dubrow Fig. 3A, [0095].  
The filter layer 304 comprises a substrate with a nanofiber mat attached its surface area.  See Dubrow [0076], [0099].  The nanofiber mat reads on the “metal foam.” The nanofiber mat comprises three-dimensional interconnected ultrafine metallic wire network because it comprises a plurality of nanofibers which can be manufactured from metal.  Id. at [0099], [0147].  The nanofibers are interconnected and bonded because the nanofiber mat is fused or cross-lined at the points where the fibers contact each other.  Id. at [0076].  The term “ultrafine” means wires that are nano or micro-sized.  See Spec. [0048].  The nanofibers are ultrafine, because they have a diameter from 50 to 500 nm.  Id. at [0063].
The nanofiber mat comprises a plurality of submicron pores defined by gaps between the interconnected nanofibers, because the filter media can have an effective pore size of 0.2 µm or less.  See Dubrow [0097].  
The nanofiber mat captures some of the particulates and contaminants from fluid after it enters the housing 302 via the inlet passage 312 and prior to the fluid exiting the outlet passage 314, because the nanofiber mat is part of the filter layer 304 which is within the housing 302 between the inlet and outlet passages 312, 314.  See Dubrow Fig. 3A, [0095].

    PNG
    media_image1.png
    890
    706
    media_image1.png
    Greyscale

Dubrow’s method differs from the method of claim 39, because it fails to disclose the density of the nanofiber mat (the “metal foam”).  Therefore, it does not provide enough information to teach the nanofiber mat having a density from about 1 mg/cm3 to about 20 g/cm3, as claimed.
But it would have been obvious to use routine experimentation to determine the optimal density of the nanofiber mat.  See MPEP 2144.05(II) (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation).  To support a rejection on the basis that an invention is the result of “routine optimization,” the examiner must make findings of relevant facts and present the underpinning reasoning in sufficient detail.  See MPEP 2144.05(II)(B).  The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range.  Id.  The presence of a known result-effective variable is a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  Id.
In this case, Dubrow teaches that the density of the nanofiber web is a result effective variable, because it affects pore size.  See Dubrow [0076].  The density of the nanofibers can be varied to yield a mat having a desired effective porosity.  Id.  Additionally, Lee discloses a filter having a nanofiber layer that has nano-sized pores and a density of 0.1 to 0.22 g/cm3.  See Lee [0006], [0018].
It would have been obvious to a person of ordinary skill in the art at the time of filing to use routine experimentation to optimize the density of the nanofiber mat in Dubrow.  The density of the nanofiber mat is a result effective variable because it affects pore size.  See Dubrow [0076].  A person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed range of about 1 mg/cm3 to about 20 g/cm3, because Lee teaches that nanofiber layers used in filtration can have a nano-sized pores and density within this range.  See Lee [0006], [0018].  
Regarding claims 12, 43 and 44, it would have been obvious to use routine experimentation to optimize the density of the nanofiber mat (the “metal foam”) in Dubrow, for the reasons stated in the rejection of claims 11, 35 and 39 above.  A person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed density of about 1 mg/cm3 to about 10 g/cm3, for the same reason as for the claim 11 range of about 1 mg/cm3 to about 20 g/cm3.
Claim 15 requires that the system of claim 11 further comprises a second filter element coupled to the first filter element within the interior of the housing.  The second filter element comprises at least one additional interconnected ultrafine metallic wire network.  The network has a plurality of nanometer to micron scale pores.  The filter element further comprises a coating on exterior surface of each metallic wire network and pores to produce a coated metal film.
Dubrow teaches that the nanofiber mat comprises a coating on the exterior surface of the nanofibers.  Dubrow [0147].  
The reference fails to teach a second filter layer 304.  However, it would have been obvious to include a second filter layer 304 adjacent to the first layer 304 because this would have the predictable result of increasing the filtration area of the device.  MPEP 2144.04(VI)(B) (“mere duplication of parts has no patentable significance unless a new and unexpected result is produced”).  The nanofiber mat of each of the first and second filter layers 304 would be identical, and therefore, the second layer would also have a coating on the exterior of its nanofibers.
Claim 26 requires for the system of claim 11, the interconnections are bonded via sintering.  
Dubrow teaches this feature because the nanofibers are sintered.  Dubrow [0147].
Claim 27 requires for the system of claim 11, the interconnections are bonded via coating.
Dubrow teaches this feature because the nanofibers can be encapsulated in a matrix material that at least partially intercalates into the apertures of the nanofiber mat.  Dubrow [0024].
Claims 28, 38 and 42 require for the system of claim 11, the filter element of claim 35 and the method of claim 39, respectively, the interconnected ultrafine metallic wire network (or mesh) has a coating on exterior surface, thereby making the metal foam a coated metal foam. Claim 30 requires of the system of claim 28, the coating comprises a catalytic metal oxide selected from the group consisting of TiO2, ZnO, V2O5, MoO3, SiO2, NixCr1-xMoxP1-xO4.  Claim 31 requires for the system of claim 28, the coating comprises a metal oxide selected from the group consisting of WO3, SnO2, CaO, MgO, Fe2O3, ZrO2, Li2O, and Al2O3.  Claim 32 requires for the system of claim 28, the coating comprises one of a mixed metal oxide and carbon. Claim 34 requires for the system of claim 28, the coating is a catalytic metal or a metal oxide.  The catalytic metal or metal oxide triggers chemical reactions and neutralizes contaminants within the fluid flow flowing over or through the coated metal foam.
Dubrow’s nanofibers are coated with titanium oxides, iron oxides, or carbon.  Dubrow [0147].  The disclosure admits that TiO2 is an excellent photocatalyst.  Spec. [0065].  Therefore, Dubrow’s titanium oxide coating would be expected to trigger chemical reactions and neutralize contaminants within the fluid flow, when exposed to light.
Claim 33 requires for the system of claim 28, the plurality of nanometer to micron scale pores of the interconnected ultrafine metallic wire network form a pore size gradient across a dimension of the coated metal foam.  Particles of different sizes passing through the coated metal foam are collected in different regions of the coated metal foam when the fluid flows over or through the coated metal foam.  Claim 37 requires for the filter element of claim 35, the plurality of nanometer to micron scale pores of the interconnected ultrafine metallic wire network form a pore size gradient across a dimension of the metal foam.  Particles of different sizes passing through the coated metal foam are collected in different regions of the coated metal foam when the fluid flows over or through the metal foam.  Claim 41 requires for the method of claim 39, the plurality of nanometer to micron scale pores of the interconnected ultrafine metallic wire network form a pore size gradient across a dimension of the metal foam.  Particles of different sizes passing through the coated metal foam are collected in different regions of the coated metal foam when the fluid flows over or through the metal foam.
Dubrow does not explicitly teach these features.  However, Yu disclsoes a filter comprising a first nanowire layer with a low density arranged upstream of a second nanowire layer with a high density, creating a density gradient across the filter.  Yu [0085].  This configuration is beneficial because it allows particles and gases to be filtered simultaneously.  Id.  It would have been obvious to provide a second filter layer 304 downstream of the first layer 304, with a nanofiber mat of the second layer 304 having a higher density than the nanofiber mat in the first layer 304, in order to provide this benefit.  This gradient would cause particles of different sizes passing through the filter layer 304 to be collected in different regions of the coated metal foam when the fluid flows through the filter layer 304.
Claims 13, 36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Dubrow et al., US 2009/0143227 A1 in view of Lee et al., US 2008/0217807 A1 in further view of Yu et al., US 2010/0050866 A1.
Claim 13 requires for the system of claim 11, the filter element further comprises one or more additional metal foams.  Each additional metal foam has a density aligned sequentially according to density and forming a density gradient within the filter housing.  Claim 36 requires that the filter element of claim 35 further comprises one or more additional metal foams.  Each additional metal foam has a different density aligned sequentially according to density and forming a density gradient within the filter housing.  Claim 40 requires that the method of claim 39 further comprises filtering the particulates and contaminants from the fluid flow through one or more additional filter elements.  Each additional filter element comprises an additional metal foam.  Each additional metal foam has a different density aligned sequentially according to density and forming a density gradient within the filter housing.  
Dubrow does not explicitly teach these features.  However, Yu disclsoes a filter comprising a first nanowire layer with a low density arranged upstream of a second nanowire layer with a high density, creating a density gradient across the filter.  Yu [0085].  This configuration is beneficial because it allows particles and gases to be filtered simultaneously.  Id.  It would have been obvious to provide a second filter layer 304 downstream of the first layer 304, with a nanofiber mat of the second layer 304 having a higher density than the nanofiber mat in the first layer 304, in order to provide this benefit.
Dubrow does not explicitly teach these features.  However, Yu disclsoes a filter comprising a first nanowire layer with a low density arranged upstream of a second nanowire layer with a high density, creating a density gradient across the filter.  Yu [0085].  This configuration is beneficial because it allows particles and gases to be filtered simultaneously.  Id.  It would have been obvious to provide a second filter layer 304 downstream of the first layer 304, with a nanofiber mat of the second layer 304 having a higher density than the nanofiber mat in the first layer 304, in order to provide this benefit.
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dubrow et al., US 2009/0143227 A1 in view of Lee et al., US 2008/0217807 A1 in further view of Lobdell, US 5,428,964.
Claim 14 requires that the system of claim 11 further comprises a voltage source electrically coupled to the metal foam.  Claim 16 requires that the system of claim 11 further comprises a voltage source electrically coupled to the metal foam.  The system further comprises a second filter element of a coated metal foam of an additional interconnected ultrafine metallic wire network.  The second filter element is coated with a catalytic metal, metal oxide or carbon. The second filter element is adjacent to the first filter element within the interior of the housing.  A voltage applied to the first metal foam functions as an ionization grid configured to transfer charges to charge neutral particulates.  The second filter element coated foam layer operates by charged particles within the pores of the coated foam.  
Dubrow teaches that its nanofiber mat comprises a catalytic coating, such as titanium oxide, on the nanowires.  Dubrow [0147].  
The reference, however, does not disclose a voltage source electrically coupled to the filter layer 304, with a voltage applied to the filter layer 304 functioning as an ionization grid configured to transfer charges to charge neutral particles.  The reference also does not disclose a second filter layer adjacent to the first layer 304.
However, it would have been obvious to include a second filter layer 304 adjacent to the first layer 304 because this would have the predictable result of increasing the filtration area of the device.  MPEP 2144.04(VI)(B) (“mere duplication of parts has no patentable significance unless a new and unexpected result is produced”).
Additionally, Lobdell discloses an air filtration device comprising a grid 18 to which a high-voltage is applied to ionize the air that flows through the device.  Lobdell Fig. 1, col. 4, ll. 23–44.  The ionization that occurs in grid 18 is beneficial because it produces charges which attach to the particulates, which helps in collecting the particulates.  Id. at col. 4, ll. 1–3.  
It would have been obvious to apply a voltage to the first filter layer 304 to create an ionization grid to charge the particles so that they are easier to capture, in view of Lobdell.  The second filter layer 304 would capture charged particles because particles not captured in the first filter would contact the second filter because the filters are arranged in series.  
 Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dubrow et al., US 2009/0143227 A1 in view of Lee et al., US 2008/0217807 A1 in further view of Lehman, US 2003/0110946 A1.
Claim 17 requires that the system of claim 11 further comprises a pre-filter coupled to the intake port of the filter housing.  The pre-filter is configured to remove particulates larger than “about” 2.5 microns from a flow.  The term “about” refers to a range of variation of less than or equal to ± 10% of the numerical value.  Spec. [0110].
Dubrow fails to teach the filter cartridge 300 comprising a prefilter upstream of the filter layer 304.  However, Lehman teaches that it is beneficial to provide a prefilter layer upstream of a main filter to remove relatively large particles, above 5 microns, before the particles reach the main layer.  Lehman [0034].  A person of ordinary skill would understand that the prefilter is beneficial to preserve the life of the main filter.  It would have been obvious to provide Lehman’s prefilter upstream of Dubrow’s filter layer 304 in order to remove relatively large particles before the gas reaches the filter layer 304.
Claim Rejections - 35 USC § 103
Claims 11–13, 26–28, 30–39 and 40–44 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al., US 2010/0050866 A1 in view of Dubrow et al., US 2009/0143227 A1 and in further view of Lee et al., US 2008/0217807 A1.
Regarding claim 11, Yu discloses a filtering apparatus 10.  See Yu Fig. 1, [0049].  The filtering apparatus 10 reads on the claimed “fluid filtration system.”  
The filtering apparatus 10 comprises a filter body 12 (the “filter housing”) having an inlet port (Fig. 1, “IN”) and an outlet port (Fig. 1, “OUT”).  Yu Fig. 1, [0049].  
The filtering apparatus 10 also comprises a filter 11 (the “first filter element”) disposed within the filter body 12.  See Yu Fig. 1, [0049].  The filter 11 comprises a film of metallic nanowires.  Id. at [0038], clm. 4.  This film reads on the “metal foam”.  The nanowires are “ultrafine” because they are nanowires, and therefore are nanosized.  Id.  The film comprises a three-dimensional mesh because the film exists in three dimensions, and the nanowires create a mesh-like structure.  Id.  The nanowires are interconnected and the interconnections of the nanowires are bonded because the individual nanowires are closely located to each other, and are adhesively bonded to one another by an adhesive filled between the nanowires.  Id. at [0039], [0045].  Additionally, even if Yu does not teach the nanowires being interconnected, it would have been obvious for the nanowires to be interconnected and bonded at the interconnections because Dubrow teaches that it is beneficial for the nanofibers in a nanofiber mat to be fused at points where the fibers contact each other to improve the stability of the mat.  Dubrow [0076].  
The film comprises a plurality of empty spaces (i.e., pores) between the nanowires.  See Yu [0037].  Each pore is configured to permit the fluid to flow through the film 11, and the nanowire network of the film is configured to filter particulates and contaminants from the fluid after entering the filter body via the intake port and prior to exiting the output port, because the film is a filter.  Id.  

    PNG
    media_image2.png
    859
    696
    media_image2.png
    Greyscale

Yu’s filtering apparatus 10 differs from the fluid filtration system of claim 11 because it does not disclose the pore size or density of the film (the “metal foam”).  Therefore, the reference does not provide enough information to teach that the film has a density ranging from about 1 mg/cm3 to about 20 g/cm3, and plurality of sub-micron sized pores, as claimed.
But Yu teaches that the density and pore size of the film can be adjusted, depending on the size of the contaminant being filtered.  See Yu [0084].  It would have been obvious to use routine experimentation to determine the optimal pore size and density of film, because density and pore size depending on the size of the contaminant being filtered.  See MPEP 2144.05(II) (where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation).  A person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed ranges of sub-micron pores, and a density ranging from about 1 mg/cm3 to about 20 g/cm3, because these ranges are known in the art for similar materials.  For instance, Dubrow discloses a nanowire layer, used for filtration, which has an effective pore size of less than 0.2 µm, while Lee discloses a nanofiber web, also used for filtration, which has nano-sized pores a density of 0.1 to 0.22 g/cm3.  See Dubrow [0097]; Lee [0006], [0018].  
Regarding claim 35, Yu discloses a filter 11 capable of being disposed within the interior of a filter body 12.  See Yu Fig. 1, [0049].  The filter 11 reads on the claimed “filter element.”  Note that the limitations describing the structural features of the filter housing fail to patentably distinguish over the prior art, because the filter housing is not a positively recited element of the claimed apparatus.  See MPEP 2115 (a claim is only limited by positively recited elements).
The filter 11 comprises a film of metallic nanowires.  Id. at [0038], clm. 4.  This film reads on the “metal foam”.  The nanowires are “ultrafine” because they are nanowires, and therefore are nanosized.  Id.  The film comprises a three-dimensional mesh because the film exists in three dimensions, and the nanowires create a mesh-like structure.  Id.  The nanowires are interconnected and the interconnections of the nanowires are bonded because the individual nanowires are closely located to each other, and are adhesively bonded to one another by an adhesive filled between the nanowires.  Id. at [0039], [0045].  Additionally, even if Yu does not teach the nanowires being interconnected, it would have been obvious for the nanowires to be interconnected and bonded at the interconnections because Dubrow teaches that it is beneficial for the nanofibers in a nanofiber mat to be fused at points where the fibers contact each other to improve the stability of the mat.  Dubrow [0076].  
The film comprises a plurality of empty spaces (i.e., pores) between the nanowires.  See Yu [0037].  Each pore is configured to permit the fluid to flow through the film, and the nanowire network of the film is configured to filter particulates and contaminants from the fluid after entering the filter body via the intake port and prior to exiting the output port, because the film is a filter.  Id.  

    PNG
    media_image2.png
    859
    696
    media_image2.png
    Greyscale


Yu’s filter 11 differs from the filter element of claim 35 because it does not disclose the pore size or density of the film (the “metal foam”).  Therefore, the reference does not provide enough information to teach that the film has a density ranging from about 1 mg/cm3 to about 20 g/cm3, and plurality of sub-micron sized pores, as claimed.
But Yu teaches that the density and pore size of the film can be adjusted, depending on the size of the contaminant being filtered.  See Yu [0084].  It would have been obvious to use routine experimentation to determine the optimal pore size and density of film, because density and pore size depending on the size of the contaminant being filtered.  See MPEP 2144.05(II) (where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation).  A person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed ranges of sub-micron pores, and a density ranging from about 1 mg/cm3 to about 20 g/cm3, because these ranges are known in the art for similar materials.  For instance, Dubrow discloses a nanowire layer, used for filtration, which has an effective pore size of less than 0.2 µm, while Lee discloses a nanofiber web, also used for filtration, which has nanosized pores a density of 0.1 to 0.22 g/cm3.  See Dubrow [0097]; Lee [0006], [0018].  
Regarding claim 39, Yu discloses a method of using filtering apparatus 10 to remove particulates and contaminants from a fluid flow.  See Yu Fig. 1, [0037].  
The method comprises intaking the fluid via an inlet port (Fig. 1, “IN”) of a filter body 12 (the “filter housing”), filtering the particulates and contaminants from the fluid flow through a filter 11 (the “filter element”) and outputting the filtered fluid flow via an output port (Fig. 1, “OUT”) of the filter body 12.  See Yu Fig. 1, [0037].
The filter 11 comprises a film of metallic nanowires.  Id. at [0038], clm. 4.  This film reads on the “metal foam”.  The nanowires are “ultrafine” because they are nanowires, and therefore are nanosized.  Id.  The film 11 comprises a three-dimensional mesh because the film exists in three dimensions, and the nanowires create a mesh-like structure.  Id.  The nanowires are interconnected and the interconnections of the nanowires are bonded because the individual nanowires are closely located to each other, and are adhesively bonded to one another by an adhesive filled between the nanowires.  Id. at [0039], [0045].  Additionally, even if Yu does not teach the nanowires being interconnected, it would have been obvious for the nanowires to be interconnected and bonded at the interconnections because Dubrow teaches that it is beneficial for the nanofibers in a nanofiber mat to be fused at points where the fibers contact each other to improve the stability of the mat.  Dubrow [0076].  
The film comprises a plurality of empty spaces (i.e., pores) between the nanowires.  See Yu [0037].  Each pore is configured to permit the fluid to flow through the film 11, and the nanowire network of the film 11 is configured to filter particulates and contaminants from the fluid after entering the filter body via the intake port and prior to exiting the output port, because the film 11 is a filter.  Id.  
Yu’s method differs from the method of claim 39 because it does not disclose the pore size or density of the film 11 (the “metal foam”).  Therefore, the reference does not provide enough information to teach that the film 11 has a density ranging from about 1 mg/cm3 to about 20 g/cm3, and plurality of sub-micron sized pores, as claimed.
But Yu teaches that the density and pore size of the film 11 can be adjusted, depending on the size of the contaminant being filtered.  See Yu [0084].  It would have been obvious to use routine experimentation to determine the optimal pore size and density of film, because density and pore size depending on the size of the contaminant being filtered.  See MPEP 2144.05(II) (where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation).  A person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed ranges of sub-micron pores, and a density ranging from about 1 mg/cm3 to about 20 g/cm3, because these ranges are known in the art for similar materials.  For instance, Dubrow discloses a nanowire layer, used for filtration, which has an effective pore size of less than 0.2 µm, while Lee discloses a nanofiber web, also used for filtration, which has nano-sized pores a density of 0.1 to 0.22 g/cm3.  See Dubrow [0097]; Lee [0006], [0018].  
Regarding claims 12, 43 and 44, it would have been obvious to use routine experimentation to determine the optimal density of Yu’s film (the “metal foam”) for the reasons stated in the rejection of claims 11, 35 and 39 above.
Regarding claims 13, 36 and 40, Yu’s filter 11 comprises a nanowire filter with low density and a nanowire filter with high density arranged in series.  Yu [0085].  Therefore, the plurality of nanowire filters create a density gradient within filter body 12.
Claim 26 requires for the system of claim 11, the interconnections are bonded via sintering.  
As noted, Yu’s nanowires are manufactured from metal, and are used as a filter layer in filter 11.  Yu [0019], [0038].  Yu differs from claim 26, however, because the reference does not explicitly teach the nanowires being bonded via sintering.  However, in the analogous art of filter media comprising metal nanofibers, Dubrow teaches that a layer of metal nanofibers can optionally be sintered during or after synthesis.  Dubrow [0147].  It would have been obvious to sinter Yu’s nanowires because sintering is a commonly used technique in manufacturing a filter material comprising metallic nanofibers.    
Claim 27 requires for the system of claim 11, the interconnections are bonded via coating.
Yu teaches this feature because the nanowires are bonded via a coating of adhesive.  Yu [0045].
Regarding claims 28, 38 and 42, Yu teaches that the filter 11 has a coating on the exterior surface, because the metallic nanowires are coated on the exterior surface with an adhesive.
Claims 28, 38 and 42 require for the system of claim 11, the filter element of claim 35 and the method of claim 39, respectively, the interconnected ultrafine metallic wire network (or mesh) has a coating on exterior surface, thereby making the metal foam a coated metal foam.  Claim 30 requires of the system of claim 28, the coating comprises a catalytic metal oxide selected from the group consisting of TiO2, ZnO, V2O5, MoO3, SiO2, NixCr1-xMoxP1-xO4.  Claim 31 requires for the system of claim 28, the coating comprises a metal oxide selected from the group consisting of WO3, SnO2, CaO, MgO, Fe2O3, ZrO2, Li2O, and Al2O3.  Claim 32 requires for the system of claim 28, the coating comprises one of a mixed metal oxide and carbon.  Claim 34 requires for the system of claim 28, the coating is a catalytic metal or a metal oxide.  The catalytic metal or metal oxide triggers chemical reactions and neutralizes contaminants within the fluid flow flowing over or through the coated metal foam.
Yu fails to teach a catalytic coating on the nanowires.  However, Durbrow disclsoes a filter comprising metallic nanowires which are coated with a coating such as an oxide of titanium or iron, or of carbon.  Yu [00147], [0148].  The coating is beneficial because it imparts desirable properties to the nanofiber population, such as stability or a desirable electrochemical (i.e.,. a chemical reaction that neutralizes contaminants) or dielectric property.  Id.  It would have been obvious to coat Yu’s nanowires with an oxide of titanium or iron, or carbon in order to provide these benefits. 
Claim 33 requires for the system of claim 28, the plurality of nanometer to micron scale pores of the interconnected ultrafine metallic wire network form a pore size gradient across a dimension of the coated metal foam.  Particles of different sizes passing through the coated metal foam are collected in different regions of the coated metal foam when the fluid flows over or through the coated metal foam.  Claim 37 requires for the filter element of claim 35, the plurality of nanometer to micron scale pores of the interconnected ultrafine metallic wire network form a pore size gradient across a dimension of the metal foam.  Particles of different sizes passing through the coated metal foam are collected in different regions of the coated metal foam when the fluid flows over or through the metal foam.  Claim 41 requires for the method of claim 39, the plurality of nanometer to micron scale pores of the interconnected ultrafine metallic wire network form a pore size gradient across a dimension of the metal foam.  Particles of different sizes passing through the coated metal foam are collected in different regions of the coated metal foam when the fluid flows over or through the metal foam.
Yu’s filter 11 comprises a nanowire filter with low density and a nanowire filter with high density arranged in series.  Yu [0085].  Therefore, the plurality of nanowire filters create a pore size gradient within filter body 12.  See Dubrow [0076].  This gradient would cause particles of different sizes passing through the filter 11 to be collected in different regions of the coated metal foam when the fluid flows through the filter 11.
Claims 15, 28, 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al., US 2010/0050866 A1 in view of Dubrow et al., US 2009/0143227 A1 and in further view of Lee et al., US 2008/0217807 A1 in further view of Wang, CN 102179246 A1.
Claim 15 requires that the system of claim 11 further comprises a second filter element coupled to the first filter element within the interior of the housing.  The second filter element comprises at least one additional interconnected ultrafine metallic wire network.  The network has a plurality of nanometer to micron scale pores.  The filter element further comprises a coating on exterior surface of each metallic wire network and pores to produce a coated metal film.
Yu teaches that its filter 11 comprises multiple nanowire filters arranged in series within the filter body 12.  Yu Fig. 1, [0085].  It would have been obvious to use routine experimentation to determine the optimal pore size for each filter for the reasons stated in the rejection of claim 11 above.  The nanowires are coated on the exterior surface with an adhesive.  See Yu [0045].
It also would have been obvious to coat Yu’s nanowires, in view of Dubrow and Wang.  Specifically, Dubrow disclsoes a filter layer 304 comprising nanowires which are coated in order to impart desirable properties, such as stability.  Dubrow Fig. 3A, [0095]. [0148].  Additionally, Wang disclsoes nanowires coated with titanium dioxide in a foam aluminum support for air purification.  Wang [0016].  The coating is beneficial because it degrades pollutants that are filtered by the foam support.  Id. at [0004].  Therefore, it would have been obvious to coat the nanowires in Yu’s device to provide these benefits.   
Claim 28 requires for the system of claim 11, the interconnected ultrafine metallic wire network has a coating on exterior surface, thereby making the metal foam a coated metal foam.  Claim 30 requires of the system of claim 28, the coating comprises a catalytic metal oxide selected from the group consisting of TiO2, ZnO, V2O5, MoO3, SiO2, NixCr1-xMoxP1-xO4.  Claim 34 requires for the system of claim 28, the coating is a catalytic metal or a metal oxide.  The catalytic metal or metal oxide triggers chemical reactions and neutralizes contaminants within the fluid flow flowing over or through the coated metal foam.
Yu fails to teach a catalytic coating on the nanowires. However, Wang disclsoes nanowires coated with titanium dioxide in a foam aluminum support for air purification.  Wang [0016].  The coating is beneficial because it degrades pollutants that are filtered by the foam support.  Id. at [0004].  Therefore, it would have been obvious to coat the nanowires in Yu’s device to provide this benefit.   
Claims 14 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al., US 2010/0050866 A1 in view of Dubrow et al., US 2009/0143227 A1 and in further view of Lee et al., US 2008/0217807 A1 in further view of Lobdell, US 5,428,964.
Claim 14 requires that the system of claim 11 further comprises a voltage source electrically coupled to the metal foam.  Claim 16 requires that the system of claim 11 further comprises a voltage source electrically coupled to the metal foam.  The system further comprises a second filter element of a coated metal foam of an additional interconnected ultrafine metallic wire network.  The second filter element is coated with a catalytic metal, metal oxide or carbon. The second filter element is adjacent to the first filter element within the interior of the housing.  A voltage applied to the first metal foam functions as an ionization grid configured to transfer charges to charge neutral particulates.  The second filter element coated foam layer operates by charged particles within the pores of the coated foam.  
Yu teaches that its filter 11 comprises multiple nanowire filters arranged in series within the filter body 12.  Yu Fig. 1, [0085].  The filters are used to remove particulate mater from air.  Id.  It would have been obvious to use routine experimentation to determine the optimal pore size for each filter for the reasons stated in the rejection of claim 11 above.  
Yu differs from claims 14 and 16 because it does not disclose a voltage source electrically coupled to the film (the “metal foam”).
Yu also differs from claim 16 because it does not teach a catalytic coating on the nanowires. 
But Lobdell discloses an air filtration device comprising a grid 18 to which a high-voltage is applied to ionize the air that flows through the device.  Lobdell Fig. 1, col. 4, ll. 23–44.  The ionization that occurs in grid 18 is beneficial because it produces charges which attach to the particulates, which helps in collecting the particulates.  Id. at col. 4, ll. 1–3.  
It would have been obvious to apply a voltage to the first nanowire layer to create an ionization grid to charge the particles so that they are easier to capture, in view of Lobdell.  The second nanowire filter would capture charged particles because particles not captured in the first filter would contact the second filter because the filters are arranged in series.  
Additionally, Wang disclsoes nanowires coated with titanium dioxide in a foam aluminum support for air purification.  Wang [0016].  The coating is beneficial because it degrades pollutants that are filtered by the foam support.  Id. at [0004].  Therefore, it would have been obvious to coat the nanowires in Yu’s device to provide this benefit.   

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al., US 2010/0050866 A1 in view of Dubrow et al., US 2009/0143227 A1 and in further view of Lee et al., US 2008/0217807 A1 in further view of Lehman, US 2003/0110946 A1.
Claim 17 requires that the system of claim 11 further comprises a pre-filter coupled to the intake port of the filter housing.  The pre-filter is configured to remove particulates larger than “about” 2.5 microns from a flow.  The term “about” refers to a range of variation of less than or equal to ± 10% of the numerical value.  Spec. [0110].
Dubrow fails to teach the filter cartridge 300 comprising a prefilter upstream of the filter layer 304.  However, Lehman teaches that it is beneficial to provide a prefilter layer upstream of a main filter to remove relatively large particles, above 5 microns, before the particles reach the main layer.  Lehman [0034].  A person of ordinary skill would understand that the prefilter is beneficial to preserve the life of the main filter.  It would have been obvious to provide Lehman’s prefilter upstream of Dubrow’s filter layer 304 in order to remove relatively large particles before the gas reaches the filter layer 304.
Response to Arguments
35 U.S.C. 112(a) Rejections
The Examiner withdraws the previous 35 U.S.C. 112(a) rejection of claims 13, 36 and 40 in light of the amendments.
35 U.S.C. 112(d) Rejections
The Examiner withdraws the 35 U.S.C. 112(d) rejections of claims 33, 37 and 41 in light of the amendments.
35 U.S.C. 103 Rejections
Dubrow et al., US 2009/0143227 A1
The Applicant argues that a person of ordinary skill in the art would not be able to modify Dubrow’s nanofiber mat (the “metal foam”) to have submicron pores and a density within the claimed range, because generating submicron pores would require increasing the density of the nanofibers in nanofiber mat.  See Applicant Rem. filed June 10, 2022 (“Applicant Rem.”) 12 (citing Dubrow [0076]).  The Applicant argues that if Dubrow’s nanofiber mat were to be constructed with sub-micron sized pores, the density of the mat would be much greater than claimed.  Id.
The Examiner respectfully disagrees.  Dubrow’s nanofiber mat has submicron pores because the effective pore size can be 0.2 µm, down to 20 nm or less.  See Dubrow [0097].  The density of the nanofiber mat can be varied depending on the desired pore size.  Id.  A person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed density range of about 1 mg/cm3 to about 20 g/cm3 because nanofiber materials in the filtration art are known to have densities within this range, with similar pore sizes.  For instance, Lee discloses a nanofiber material having nano-scale pore size and a density of 0.1 to 0.22 g/cm3.  See Lee [0006], [0018].  
Yu et al., US 2010/0050866 A1
The Applicant argues that a person of ordinary skill in the art would be unable to perceive the claimed invention, because Yu does not explicitly disclose the density of its film (the “metal foam”).  See Applicant Rem. 12–13.
The Examiner respectfully disagrees.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP 2144.05(II).  Here, the film in Yu has most of the all of the structural characteristics of the metal foam described in claims 11, 35 and 39, except that it is silent as to the exact pore size and density of the film.  But the pore size and density of the film can be adjusted depending on the contaminant being filtered.  See Yu [0084].  Also, similar nanofiber materials are known in the art to have submicron sized pores and density within the claimed ranges—in view of Dubrow which teaches a nanowire mat with an effective pore size of 0.2 µm and Lee which discloses a nanofiber layer with a density ranging from 0.1 to 0.22 g/cm3.  Therefore, a person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed ranges.
The Applicant further argues that the film in Lee (the “metal foam”) does not have an interconnected wires, asserting that the filaments are one-dimensional unconnected filaments layered on top of one another.  See Applicant Rem. 13.  
The Examiner respectfully disagrees.  The nanowires in Yu are interconnected with one another because they can be adhesively bonded to one another by an adhesive filled between the nanowires.  See Yu [0039], [0045].
Long-Felt but Unsolved Need
The Applicant further argues that the success of the filter technology in the BARDA Mask Innovation Challenge illustrates the level of novelty and effectiveness of the claimed method and apparatus.  See Applicant Rem. 14.
 The Examiner respectfully disagrees.  To establish that a claimed invention is non-obvious due to secondary considerations, such as long-felt need, the Applicant must establish a nexus between the claimed invention and the secondary considerations.  See MPEP 2145.  This means that objective evidence of nonobviousness must be attributable to the claimed invention.
Here, there is no nexus between success at the BARDA Mask Innovation Challenge and the apparatus and methods described in the claims.  This is because none of the claims describe a facemask.  The claims do not even describe an air filter—but an apparatus and method for filtering fluid generally, which could include liquid.  
Also, the Applicant has failed to provide the details of the mask that was submitted to the competition.  So there is no way for the Examiner to determine if this mask commensurate in scope with what is claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Wang is a “Y” reference in the PCT search report dated Dec. 09, 2019.  An untranslated version is provided in the record as the 8-page Foreign Reference dated Dec. 09, 2019.  A machine translation is the 8-page Foreign Reference dated Feb. 19, 2021.   The Examiner cites to the machine translation.